DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bentley D. Frink (Reg. No. 50,294) on 27 May 2021.

The application has been amended as follows: 
Amendments to the specification:
Paragraph [0086] is amended as following:
1324 cm−1, 1582 cm−1, 1617 cm−1, 2461 cm−1, 2655 cm−1, and 2922 cm−1. The G′-band was fitted with a single Lorentzian with a full width at half maximum (FWHM) of about 49 cm−1. Ideal single, bilayer, or trilayer graphene shows either a single Lorentzian or a set of distinguishable Lorentzians with FWHM of about 24 cm−1 at about 2700 cm−1. The high intensities of both the D- and the D′-bands may demonstrate the high amount of defect sites within the material. Considering the small size of the precursor materials, that is, CND300, the edge states may account for the majority of defect sites.

Amendment to the claims:
29. (Currently amended) The 3D turbostratic graphene network of claim 25, wherein the 3D turbostratic graphene network is porous and has pores [[are]] separated by carbon walls consisting of layers of graphene.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) an energy storage device wherein at least one of the first electrode and the second electrode comprises a 3D turbostratic graphene network comprising a plurality 

The prior art does not teach or suggest (in combination with the other claim limitations) a 3D turbostratic graphene network comprising a plurality of carbon nanodots interconnected through carbon-carbon bonds, having an active surface area of at least about 230 square meters per gram and an electrical conductivity of at least about 200 siemens per meter (claims 25-34)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848